UNITE]) STATES DISTRICT COURT
WESTERN DIS'I`RIC'I` OF LOUISIANA
LAKE CHARLES DIVISION

AMY ROLLS CIVIL ACTI()N N(). 2:18-90188
()n behalf of her minor child, AR

VERSUS .IUDGE ROBERT R. SUMMERHAYS

PACKAGING CORP. OF AMERICA, INC., MAG. JUDGE KATHLEEN KAY
ET AL.

RULING ON OBJECTIONS

Before the court is a “Motion to Rernand and Motion for Attorney’s Fees” (Rec. 9), a
“Motion for Leave to File First Amended Cornplaint on Behalf of Plaintiff, Amy Rolls, on behalf
of the Minor Child, A.R.” (Rec. ll), and a Motion for Leave to File Sur-Reply (Rec. 32). The
l\/lagistrate Judge issued a Report and Reconnnendationf Wherein she recommended that the
Motion to Remand and the Motion to Arnend Complaint be denied. lt also recommended that
Defendant, Tirnothy Wohlers, be dismissed without prejudice The Court issues this Ruiing to
address Plaintiff’s objection that the Magistrate Judge erred in recommending the motion to
remand be denied, because she erred in her decision to “pierce the pleadings” and she “erred in
finding that plaintiff did not meet the third factor in Cam‘er.” (Rec. 26 at 2-3).2

The Court finds the Magistrate Judge appropriately exercised her discretion to pierce the
pleadings in this matter. When a plaintiff has stated a claim but has misstated or omitted discrete
facts that would determine the propriety of joinder, the district court may, in its discretion, pierce
the pleadings and conduct a summary inquiry3 At a minimum, the complaint omitted discrete facts

pertaining to Wohlers’ presence at the time of the explosion and his knowledge of, as well as his

 

l Rec. #23.
2 The Court finds Plaintiff’s remaining objections are without merit, and overrules them without further
discussion

3 Guz`llory v. PPG Indusrries, Inc. 434 F.3d 303 (Sth Cir. 2005).

1

 

responsibility for the welding work. The Defendant cannot rely on the lack of evidence alone but
must negate every element of his claim. Defendant, Wohiers, submitted an affidavit which
effectively negates his responsibility and therefore his personal duty to the welders on the day of
the explosion Wohlers had no knowledge of the welding being done on the day of the explosion,
he had no involvement in the permitting process, he was not present at the worksite at the time of
the explosion, and thus he could nor should have been aware of the risks involved l\/loreover,
Wohlers had no reason to know of the hazardous conditions created by the welding work
performed over the tank. ’l`here are no allegations that welding was a regular occurrence or
something that Wohlers should have anticipated These facts are uncontradicted The undersigned
is satisfied that Defendant, Wohlers, has met his burden of proof to preclude the possibility of
recovery.
CONCLUSION

Accordingly, for these reasons, the Report and Recommendation wiil be adopted, the
Motion to Remand will be denied, Defendant Timothy Wohlers, will be dismissed without
prejudice, and the Motion for Attorney’s Fees will be denied. Additionally, the I\/lotion to Amend
will be denied for the reasons stated in the Report and Recommendation. Finally, the Motion for
Leave to File Sur-Reply (Rec. 32) is DENIED, as it merely restates arguments already before the
Court.

THUS DONE AND SIGNED in Lafayette, Louisiana on this R+Q<';!(d`ay of November,

2018.

 
 
  

     

ROBERT R. SUMMERHAYS
UNI'I`E}) STATES DISTRICT JUI)GE

 

 

